Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 17, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142542                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 142542
                                                                   COA: 281384
                                                                   Oakland CC: 2006-211290-FC
  CLEINTE J. BUCKNER
             Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 7, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         MARILYN KELLY and HATHAWAY, JJ., would grant leave to appeal to reconsider
  People v Houston, 473 Mich 399 (2005), for the reasons set forth in Justice CAVANAGH’s
  dissenting opinion in that case.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 17, 2011                       _________________________________________
           y0614                                                              Clerk